HAWKINS, J.
Conviction is for driving an automobile upon the public road while the driver was intoxicated; punishment being one year in the penitentiary.
We fin'd in the record an instrument which purports to have been signed by appellant, asking to withdraw his appeal. It is not verified as required in such cases. Paul v. State, 17 Tex. App. 583; Catron v. State, 63 Tex. Cr. R. 377, 140 S. W. 227. Other authorities are collated under section 589, Branch’s Ann. Tex. P. C.
No statement of facts or bills of exception are found in the record. In this condition nothing is presented for review.
The judgment is affirmed.